Case 2:20-cv-00153-LEW Document 53 Filed 03/11/21 Page 1 of 4      PageID #: 378




                          United States District Court
                               District of Maine

 TRAVIS MCEWEN, individually and on )
 behalf of all others similarly situated, )
                                          )
                    Plaintiff,            )
                                          )
       v.                                 ) Civil No. 2:20-cv-00153-LEW
                                          )
 NATIONAL RIFLE ASSOCIATION               )
 OF AMERICA, et al.                       )
                                          )
                    Defendants.           )


                                  Joint Report


       In compliance with the Court’s February 26, 2021 Order (ECF 52),

 Plaintiff Travis McEwen and Defendant InfoCision, Inc., have conferred and

 agree as follows: (1) the Court should proceed in the normal course with

 issuing decisions, solely as to InfoCision, on the fully briefed and pending

 Motions to Stay Counts 1 and 2 (ECF No. 17) and Dismiss Counts 3 through

 6 (ECF No. 31); and (2) within 10 days after those pending motions are

 decided, McEwen and InfoCision will confer and report how the matter

 should or should not proceed further as between them; and if they agree,

 they must file a joint report; if they cannot agree on the manner of further

 proceedings, they may file separate reports stating their respective positions
Case 2:20-cv-00153-LEW Document 53 Filed 03/11/21 Page 2 of 4    PageID #: 379




 by the ten-day deadline and, in that case, may also file a response within

 seven days; the reports and responses will be limited to seven pages.


 Date: March 11, 2021                Respectfully submitted,


                                     /s/ David G. Webbert
                                     David G. Webbert
                                     Shelby Leighton
                                     Johnson, Webbert & Garvan, LLP
                                     160 Capitol Street, P.O. Box 79
                                     Augusta, Maine 04332-0079
                                     Telephone: 207.623.5110
                                     Email: dwebbert@work.law
                                     Email: sleighton@work.law

                                     /s/ Kim D. Stephens
                                     Kim D. Stephens, WSBA #11984
                                     Jason T. Dennett, WSBA #30686
                                     Kaleigh N. Powell, WSBA #52684
                                     Tousley Brain Stephens PLLC
                                     1700 Seventh Avenue, Suite 2200
                                     Seattle, Washington 98101
                                     Telephone: 206.682.5600
                                     Email: kstephens@tousley.com
                                     Email: jdennett@tousley.com
                                     Email: kpowell@tousley.com

                                     Patrick H. Peluso
                                     Woodrow & Peluso LLC
                                     3900 East Mexico Avenue, Suite 300
                                     Denver, Colorado 80210
                                     Telephone: 720.213.0676
                                     Email: ppeluso@woodrowpeluso.com

                                     Attorneys for Plaintiff and the Putative
                                     Class




                                       2
Case 2:20-cv-00153-LEW Document 53 Filed 03/11/21 Page 3 of 4   PageID #: 380




                                    /s/ Patrick Strawbridge
                                    Patrick Strawbridge
                                    Maine Bar No. 10024
                                    Consovoy McCarthy PLLC
                                    Ten Post Office Square
                                    8th Floor South PMB #706
                                    Boston, MA 02109
                                    Telephone: (617) 227-0548
                                    Email: patrick@consovoymccarthy.com

                                    Terry M. Brennan (pro hac vice)
                                    Sam A. Camardo (pro hac vice)
                                    Daniel M. Kavouras (pro hac vice)
                                    BakerHostetler LLP
                                    127 Public Square, Suite 2000
                                    Cleveland, OH 44114
                                    Telephone: (216) 861-7145
                                    Email: tbrennan@bakerlaw.com
                                    Email: scamardo@bakerlaw.com
                                    Email: dkavouras@bakerlaw.com

                                    Counsel for Defendants NRA and
                                    InfoCision




                                     3
Case 2:20-cv-00153-LEW Document 53 Filed 03/11/21 Page 4 of 4        PageID #: 381




                              Certificate of Service

        I hereby certify that on March 11, 2021, I electronically filed this filing
 with the Clerk of Court using the CM/ECF system which will send
 notification of such filing to all counsel of record.


                                         /s/ David G. Webbert
                                         David G. Webbert, Esq.
                                         Johnson, Webbert & Garvan, LLP
                                         160 Capitol Street, P.O. Box 79
                                         Augusta, Maine 04332-0079
                                         (207) 623-5110
                                         dwebbert@work.law




                                         4
